                                                                    Case 2:16-cv-00678-APG-DJA Document 92 Filed 12/01/20 Page 1 of 3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs @akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.
                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10    BANK OF AMERICA, N.A., successor by                 Case No.: 2:16-cv-00678-APG-DJA
                                                                  merger to BAC HOME LOANS SERVICING,
                                                            11    LP FKA COUNTRYWIDE HOME LOANS
                                                                  SERVICING, LP,                                      STATUS REPORT AND REQUEST TO
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                        CONTINUE STAY OF PROCEEDINGS
                                                                                    Plaintiff,                        DUE TO SETTLEMENT
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                              vs.
                                                            14
                                                                  THE     WILLOWS        HOMEOWNERS'
                                                            15    ASSOCIATION; ABSOLUTE COLLECTION
                                                                  SERVICES, LLC; SFR INVESTMENTS POOL
                                                            16    1, LLC,
                                                            17                      Defendants.
                                                            18    SFR INVESTMENTS POOL 1, LLC,

                                                            19                      Counter/Cross Claimant,

                                                            20                vs.

                                                            21    BANK OF AMERICA, N.A., successor by
                                                                  merger to BAC HOME LOANS SERVICING,
                                                            22    LP FKA COUNTRYWIDE HOME LOANS
                                                                  SERVICING, LP; PATTY HART, an individual;
                                                            23    JOHN HART, an individual; and NEVA MUNN,
                                                                  an individual,
                                                            24
                                                                                    Counter/Cross Defendants.
                                                            25

                                                            26            Plaintiff Bank of America, N.A. files this status report and request to continue the stay

                                                            27   proceedings for an additional 90 days pursuant to the court's August 28, 2020 order, ECF No. 90. In

                                                            28   support of this request, BANA states as follows:

                                                                 55534286;1
                                                                      Case 2:16-cv-00678-APG-DJA Document 92 Filed 12/01/20 Page 2 of 3




                                                             1             This property that is the subject of this matter is part of a more global settlement between

                                                             2   BANA and SFR, involving scores of properties pending in this court as well as other courts in Nevada

                                                             3   and the Ninth Circuit.

                                                             4             On March 2, 2020, the parties filed a joint motion to extend the dispositive motion deadline,

                                                             5   representing that a settlement agreement had been reached and executed between BANA and SFR,

                                                             6   while noting that an extension was needed to allow performance of a condition precedent to the

                                                             7   settlement. ECF No. 78. The court granted the order, extending the dispositive motion deadline to

                                                             8   June 1, 2020. ECF No. 80.
                                                             9             On March 31, 2020, the parties stipulated to stay litigation for 90 days to allow the condition

                                                            10   precedent to be performed and the settlement finalized. ECF No. 81. The court granted the motion,

                                                            11   and requested the parties file a status report or stipulation by June 15, 2020. ECF No. 82.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12             Due to an oversight on counsel's part for Bank of America, the parties failed to file their status
                      LAS VEGAS, NEVADA 89134




                                                            13   report by June 15, 2020, and the court dismissed the litigation. ECF No. 83. Counsel for BANA filed
AKERMAN LLP




                                                            14   a motion to set aside the dismissal, which the court granted. ECF No. 84, 85. In the court's order

                                                            15   granting the motion to set aside the dismissal, it ordered the parties to file a stipulation or status report

                                                            16   by August 28, 2020. ECF No. 85.

                                                            17             BANA subsequently stipulated to dismiss the HOA pursuant to a separate settlement

                                                            18   agreement ECF No. 86, 87.

                                                            19             BANA and SFR filed a status report on August 28, 2020 and asked that the court stay the

                                                            20   litigation for 90 days, through November 30, 2020, to allow them additional time to complete their

                                                            21   settlement agreement. ECF No. 89. The court granted the stipulation the same day. ECF NO. 90.

                                                            22             While the parties continue to make progress under the settlement agreement, unfortunately,

                                                            23   due to the ongoing COVID-19 pandemic, additional time is needed for a condition precedent to be

                                                            24   completed under the settlement agreement as it relates to the property that is the subject of this lawsuit.

                                                            25             BANA therefore requests the court continue to stay this matter for another 90 days, until March

                                                            26   1, 2021.1

                                                            27

                                                            28   1
                                                                     90 days lands on Sunday, February 28, 2021.
                                                                                                                   2
                                                                 55534286;1
                                                                    Case 2:16-cv-00678-APG-DJA Document 92 Filed 12/01/20 Page 3 of 3




                                                             1            DATED: November 30, 2020.

                                                             2         AKERMAN LLP
                                                             3
                                                                       /s/ Jamie K. Combs, Esq.
                                                             4         MELANIE D. MORGAN, ESQ.
                                                                       Nevada Bar No. 8215
                                                             5         JAMIE K. COMBS, ESQ.
                                                                       Nevada Bar No. 13088
                                                             6         1635 Village Center Circle, Suite 200
                                                                       Las Vegas, Nevada 89134
                                                             7
                                                                       Attorneys for plaintiff Bank of America, N.A.
                                                             8

                                                             9            IT IS SO ORDERED that litigation will remain stayed until March 1, 2021. The parties shall

                                                            10   file a stipulation or status report on or before March 1, 2021.

                                                            11
                                                                                                                       December 1, 2020
                                                                                                               DATE: ____________________
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                                                               UNITED STATES DISTRICT JUDGE
                                                            14                                                 Case No.: 2:16-cv-00678-APG-DJA
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               3
                                                                 55534286;1
